Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Defendant contended that section 722-b of the Penal Law of the State of New York, as applied to him, violated his rights under the First and Fourteenth Amendments to the Constitution of the United States. The Court of Appeals held that no rights of defendant under these amendments were violated. [See 17 N Y 2d 884.]